DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,796,588. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 21-37 are broader in scope and thus encompass the subject of conflicting claims 1-17 respectively. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 21, 25-31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US Pub 2012/0259549) in view of Bai et al. “Bai” (US Pub 2012/0158820 A1) and Maxemchuk et al. “Maxemchuk” (US Pub 2010/0223332 A1).   
For claim 21, McDonald discloses (figure 5, Abstract, [0001]) a method for collecting information for a region, the method comprising: 
receiving position information of a plurality of vehicles in a region (Abstract, [0015] recording positions of multiple aircrafts);  
forming a vehicle group of vehicles from among the plurality of vehicles in the region based on vehicle path attributes derived from the position information of the plurality of vehicles enabling vehicles of the vehicle group to monitor variables in the region ([0036], [0037], [0040], [0041], figure 5, grouping aircrafts 501-1 and 501-2 within turbulence 525); 
selecting a vehicle from the vehicle group within the region ([0040] the greatest risk aircraft is selected as representative); and 
receiving, at a station, information collected from the selected vehicle, the information having been collected at the selected vehicle ([0040], [0041] turbulence data periodically from aircrafts 501-1, 501-2). 
	McDonald does not disclose selecting a vehicle from the vehicle group by calculating a geometric center point of the vehicle group and selecting a vehicle closest to the geometric center point of the vehicle group as the selected vehicle; not from remaining vehicles in the vehicle group for transmission to the station. 
Bai (Abstract, figure 1, [0006], [0014], [0052]) disclose a method for intelligent procurement of data from a plurality of vehicles in a data-aggregation region using long-range communications, short-range communications, and group leader vehicles, a central server defining a plurality of data-aggregation areas and identifying at least one group leader vehicle in each data-aggregation area, the group leader vehicle in each data-aggregation area collecting data from other vehicles in the data-aggregation area using short-range communications, and selecting a leader vehicle among a group of vehicles in a region, environment information ([0014], [0006]) having been collected at the selected leader vehicle from remaining vehicles in the vehicle group for transmission to the station ([0037], the leader vehicle reports to server 102), not from remaining vehicles in the vehicle group for transmission to the station ([0037]); further selecting a vehicle closest to a geometric center point of the vehicle group as the selected vehicle ([0052]: the data-aggregation protocol may be configured to select as the group leader 128 the vehicle (I) being closest to a center of the area 120). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bai into the art of McDonald as to collect more information over the region to improve safety and reduce signaling to the station.  
McDonald and Bai do not mention by cross correlating vehicle path attributes derived from the position information to identify vehicles of the plurality of vehicles having similar vehicle path attributes; calculating a geometric center point of the vehicle group. 
Maxemchuk discloses ([0007]) dynamically forming vehicle groups for communicating information including at least speed, position, direction and acceleration, dynamically forming the group by cross correlating vehicle path attributes derived from the position information to identify vehicles of the plurality of vehicles having similar vehicle path attributes ([0035] “compare their locations and the location of the group. If their locations are covered by the group span”); and including calculating a geometric center point of the vehicle group ([0094], [0095], calculate the new center of the group, figure 1, vehicle 111 represents the center of the group).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Maxemchuk into the art of McDonald as modified by Bai as to form dynamic group of vehicles to improve communication reliability and effectiveness. 
For claim 25, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 21, McDonald discloses wherein the receiving position information for the plurality of vehicles further includes: receiving Automatic Dependent Surveillance-Broadcast (ADS-B) messages from the plurality of vehicles ([0014]). 
For claim 26, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 21, McDonald discloses wherein the forming the vehicle group further includes: selecting vehicles from the plurality of vehicles that are travelling towards or through an area-of-interest in the region (figure 5, [0036]-[0038], through turbulence region). 
For claim 27, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 21, McDonald discloses wherein the vehicle path 
For claim 28, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 21, McDonald discloses further comprising: selecting an area of interest within the region; and wherein the receiving, at the station, the information further includes receiving data regarding conditions within the area of interest ([0036]-[0038], [0040], [0041]). 
For claim 29, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 28, McDonald discloses wherein the selecting the area of interest further includes one or both of: selecting the area of interest based on current or predicted activity within the area of interest; or selecting the area of interest as part of a survey of the region ([0036]-[0038], [0040], [0041]). 
For claim 30, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 28, McDonald discloses wherein the selecting the area of interest further includes one or both of: receiving an incoming request from a data network for the information for the area of interest; or selecting the area of interest based on activity detected by sensors ([0037], [0041], requests from aircraft 530; turbulence information detected by ground station). 
For claim 31, McDonald discloses (Abstract, figure 5, [0001]) a system for collecting information for a region, the system comprising: 
a transceiver configured to communicate with a plurality of vehicles via one or more data communication links (figure 1, ground station 104); and 

receiving position information of the plurality of vehicles in a region via the one or more data communications links (Abstract, [0015] recording positions of multiple aircrafts); 
forming a vehicle group of vehicles from among the plurality of vehicles in the region enabling vehicles of the vehicle group to monitor variables in the region ([0036], [0037], [0040], [0041], figure 5, grouping aircrafts 501-1 and 501-2 within turbulence 525);
selecting a vehicle from the vehicle group ([0040] the greatest risk aircraft is selected as representative); and 
receiving, at a station, information collected from the selected vehicle via the one or more data communications links, the information having been collected at the selected vehicle ([0040], [0041] turbulence data periodically from aircrafts 501-1, 501-2).
McDonald does not disclose selecting a vehicle from the vehicle group by calculating a geometric center point of the vehicle group and selecting a vehicle closest to the geometric center point of the vehicle group as the selected vehicle; not from remaining vehicles in the vehicle group for transmission to the station. 
In the same field of endeavor, Bai (Abstract, figure 1, [0006], [0014], [0052]) disclose a method for intelligent procurement of data from a plurality of vehicles in a data-aggregation region using long-range communications, short-range the group leader 128 the vehicle (I) being closest to a center of the area 120). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bai into the art of McDonald as to collect more information over the region to improve safety and reduce signaling to the station.  
McDonald and Bai do not mention by cross correlating vehicle path attributes derived from the position information to identify vehicles of the plurality of vehicles having similar vehicle path attributes; calculating a geometric center point of the vehicle group. 
In the same field of endeavor, Maxemchuk discloses ([0007]) dynamically forming vehicle groups for communicating information including at least speed, position, direction and acceleration, dynamically forming the group by cross correlating vehicle 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Maxemchuk into the art of McDonald as modified by Bai as to form dynamic group of vehicles to improve communication reliability and effectiveness. 
For claim 35, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 31, McDonald discloses wherein the process executed by the processor further includes: deriving the vehicle path attributes based on Automatic Dependent Surveillance-Broadcast (ADS-B) messages received from the plurality of vehicles ([0014]).  
For claim 36, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 35, McDonald discloses wherein the vehicle path attributes include at least one of: a direction of travel; a radar detection direction; an inter-vehicle distance; and a position ([0014], [0018], the position (latitude, longitude, and altitude) of aircraft unit 102).  
For claim 37, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 31, McDonald discloses wherein the process executed by the processor further includes: selecting an area of interest within the region; and .  

9.	Claims 22-23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US Pub 2012/0259549) as modified by Bai et al. “Bai” (US Pub 2012/0158820 A1) and Maxemchuk et al. “Maxemchuk” (US Pub 2010/0223332 A1), further in view of Zhao et al. “Zhao” (US Pub 2015/0111563 A1). 
For claim 22, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 21, Bai discloses wherein the selecting the vehicle from the vehicle group further includes: sending an affirmative transfer signal to the selected vehicle (Bai: [0022], [0057], [0058]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bai into the art of McDonald as modified by Bai and Maxemchuk as to improve communication.  
McDonald, Bai and Maxemchuk do not mention a negative transfer signal to the remaining vehicles in the vehicle group. 
Zhao discloses reporting information from a terminal to a network device, and sending a negative transfer signal (stop request) to the terminal so to cease reporting to the network device (Abstract, figure 6, [0038]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 23, McDonald in combination with Bai, Maxemchuk and Zhao substantially teaches the limitation in claim 22, Bai discloses wherein the affirmative transfer signal includes one or both of: an information transmission request to the selected vehicle; or an indication of permission to the selected vehicle to transfer current information (Bai: [0022], [0057], [0058]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bai into the art of McDonald as modified by Bai, Maxemchuk and Zhao as to improve communication.  
For claim 32. The system of claim 31, see response to claim 22.  
For claim 33. The system of claim 32, see response to claim 23.  

10.	Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US Pub 2012/0259549) as modified by Bai et al. “Bai” (US Pub 2012/0158820 A1) and Maxemchuk et al. “Maxemchuk” (US Pub 2010/0223332 A1), further in view of Vermande et al. “Vermande” (US Pub 2013/0242864 A1).
For claim 24, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 21, Bai discloses wherein the selecting the selected vehicle from the vehicle group further includes: broadcasting group position information to the vehicle group, the group position information including a position of the vehicles of the plurality of vehicles having similar vehicle path attributes; and wherein the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Bai into the art of McDonald as modified by Bai and Maxemchuk as to improve selection of vehicle leader for reporting.  
McDonald, Bai and Maxemchuk do not mention including a position of the station.   
In the same field of endeavor, Vermande (Abstract, [0056], [0062]-[0067]) discloses a ground station communicates with plural aircrafts, selecting a source aircraft based on a position of a station with respect to the source aircraft, and broadcasting group position information to the vehicle group, the group position information including a position of the station (Vermande: [0131]-[0135], [0062]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Vermande into the art of McDonald as modified by Bai and Maxemchuk as to improve communication reliability and effectiveness. 
For claim 34, McDonald in combination with Bai and Maxemchuk substantially teaches the limitation in claim 31, Bai discloses wherein the process executed by the processor further includes: broadcasting group position information to the vehicle group, the group position information including a position of the vehicles of the plurality of vehicles having similar vehicle path attributes (Bai [0045], [0052]).

McDonald, Bai and Maxemchuk do not mention including a position of the station.   
In the same field of endeavor, Vermande (Abstract, [0056], [0062]-[0067]) discloses a ground station communicates with plural aircrafts, selecting a source aircraft based on a position of a station with respect to the source aircraft, and broadcasting group position information to the vehicle group, the group position information including a position of the station (Vermande: [0131]-[0135], [0062]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Vermande into the art of McDonald as modified by Bai and Maxemchuk as to improve communication reliability and effectiveness. 


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/Rui Meng Hu/
R.H./rh
September 5, 2021
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643